
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 517
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Rogers of
			 Kentucky (for himself, Mr. Davis of
			 Kentucky, Mr. Yarmuth,
			 Mr. Guthrie, and
			 Mr. Chandler) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		To commemorate the 150th Anniversary of the
		  Battle of Mill Springs and the significance of this battle during the Civil
		  War.
	
	
		Whereas the Battle of Mill Springs on January 19, 1862, in
			 Pulaski and Wayne Counties in Kentucky was the first significant victory for
			 the Union Army in the west during the Civil War;
		Whereas the death of Confederate General Felix Zollicoffer
			 at the Battle of Mill Springs was the first general to die in the Civil
			 War;
		Whereas the Battle of Mill Springs was the second largest
			 battle to take place in Kentucky engaging over 10,000 soldiers;
		Whereas the outcome of the Battle of Mill Springs opened
			 the path for the Union Army to move through Kentucky and into Tennessee,
			 affecting the outcome of the war;
		Whereas the Mills Springs Battlefield has been designated
			 as a National Historic Landmark by the Department of Interior;
		Whereas the Mill Springs Battlefield Association along
			 with volunteers in the surrounding community have made significant strides in
			 preserving this historic site and educating the public about this historic
			 event;
		Whereas the Mill Springs Battlefield Association Visitor
			 Center provides visitors with battlefield tours, access to Civil War artifacts,
			 and a Civil War library; and
		Whereas over 50,000 visitors have traveled to this
			 uniquely preserved, nearly 500-acre battlefield: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 150th Anniversary of the Battle of Mill Springs;
			(2)recognizes the
			 work of the Mill Springs Battlefield Association in acquiring, preserving, and
			 maintaining this battlefield for posterity and its continuing effort to educate
			 the public of this significant historic event;
			(3)encourages the
			 people of the United States to visit the Mill Springs Battlefield on the
			 occasion of this anniversary; and
			(4)recognizes the
			 contributions of those who fought in the Battle of Mill Springs and the outcome
			 which helped to preserve the union of the United States.
			
